DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This action is in response to the Request for Continued Examination filed August 22, 2022.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 1, 3-8, 10-15 and 17-20 are pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application No. 15/893,381.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.  The limitations found in the claims of the present application are variants in wording only to Application No. 15/893,381, and are anticipated by the claimed limitations of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 3-8, 10-15 and 17-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, independent claim 8 is directed to a non-transitory machine readable-medium, and independent claim 15 is directed towards a system.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed towards an abstract idea.  The limitations that set forth the abstract idea are: receiving, training data wherein the training data comprises queries, information associated with advertisements previously displayed with search results related to the queries; identifying a plurality of subwords from each of the queries in the training data wherein the plurality of subwords associated with each of the queries include: unigrams of words appearing in each of the queries, and k-grams of words appearing in each of the queries, wherein k>1; obtaining a plurality of subword vectors for the plurality of subwords for each of the queries; generating, a query vector for each of the queries by combining the corresponding plurality of subword vectors for the plurality of subwords in the query; and training via learning, a query/ads model used by an advertisement selector to identify an advertisement for a future query, by optimizing parameters of the query/ads model to maximize an objective function, wherein the parameters include query vectors associated with the queries in the training data, subword vectors associated with the subwords of the queries in the training data, advertisement vectors associated with the advertisements in the training data.  These limitations as an ordered combination comprise commercial interactions including advertising, marketing or sales activities; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to generally linking the use of the judicial exception to a particular technological environment.  In particular the claim recites the additional elements of by a model training engine, 
via the communication platform, hyperlinks associated with previous query sessions; by the model training engine; by the model training engine; by the model training engine; by the model training engine, computer; and hyperlink vectors associated with the hyperlinks in the training data, which are recited at a high level of generality and is merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(h).  Simply linking the use of the judicial exception to a particular technological environment is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Viewing these limitations individually, the limitations generically, referring to a training engine, communication platform, hyperlinks, a computer, a processor (claim 15) also do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer objective functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 3-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 4-5 includes mathematical relationships by performing component-wise averaging, using specific type of mathematical algorithms, which falls under the abstract idea grouping of Mathematical Concepts.  Claims 3, 6-7 further define the abstract idea by additional processing of the advertisements.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly. Further still, claims 8, 10-15, 17-20 suffer from substantially the same deficiencies as outlined with respect to claims 1, 3-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (US Publication 2015/0278200) in view of He Jing (US Publication 2017/0286401).
	Regarding Claims 1, 8 and 15, He teaches method, machine readable-medium and system having at least one processor, storage, and a communication platform for training a model used for identifying content matching a query, comprising:
	receiving, by a model training engine, training data via the communication platform, wherein the training data comprises queries, information associated with advertisements previously displayed with search results related to the queries, and hyperlinks associated with previous query sessions; He FIG. 2, [0047; 0094: training system processes a corpus of click-through data provided in a data store (previous session) to generate a model; 0095: click-through data generally describes queries submitted by actual users over some span of time, together with an indication of linguistic items that the users clicked on (hyperlinks); other application environments, the click-through data describes queries submitted by users over some span of time, together with an indication of the keywords that were matched to the queries, and which also subsequently resulted in users clicking on ads associated with those keywords; 0080: the advertising system may present any advertisements that have been previously associated with the keyword]; 
	identifying by the model training engine, a plurality of subwords from each of the queries in the training data; He [0030: training system produces a convolutional latent semantic model such that a conditional likelihood of clicked documents, given respective queries, is maximized; 0040: the first linguistic item is a query, composed of one or more words. The second linguistic item is an actual ad that is likewise composed of one or more words. Or the ad may have different types of media content, of which at least a portion includes one or more words; 0060: a convolution module slides an n-word window across the word sequence to identify a series of word groupings, each formed by consecutive words];
	obtaining by the model training engine, a plurality of subword vectors for the plurality of subwords for each of the queries; He [0040: the first linguistic item is a query, composed of one or more words. The second linguistic item is an actual ad that is likewise composed of one or more words. Or the ad may have different types of media content, of which at least a portion includes one or more words];
	generating by the model training engine, a query vector for each of the queries YA that describes high-level information regarding a linguistic item A. A second semantic transformation module generates a concept vector YB that describes high-level information regarding a linguistic item B.  The similarity determination system can include many more semantic transformation modules; 0060: convolution module then performs an identical transformation operation on each word grouping, first to produce a plurality of letter-n-gram window vectors by concatenating the letter-n-gram word vector of each word in the window, and then to transform each letter-n-gram window vector into a local contextual feature (LCF) vector];
	and training by the model training engine via learning, a query/ads model used by an advertisement computer selector to identify an advertisement for a future query, by optimizing parameters of the query/ads model to maximize an objective function, wherein the parameters include query vectors associated with the queries in the training data, subword vectors associated with the subwords of the queries in the training data, advertisement vectors associated with the advertisements in the training data, and hyperlink vectors associated with the hyperlinks in the training data.  He [0007: the convolutional latent semantic model is produced based on click-through data. More specifically, the convolutional latent semantic model is produced by maximizing a conditional likelihood of clicked documents (or keywords pertaining to clicked ads, etc.), given a specified query; 0040: similarity determination system can compare the query concept vector with the ad concept vector to determine how semantically similar the query is to the ad; 0094: training system processes a corpus of click-through data to generate a model; 0099: training system operates by using an iterative solving mechanism to iteratively achieve an objective defined objective function, by iteratively changing the parameter values of the model [Symbol font/0x4C]. When the iterative processing is finished, the final parameter values (vectors) constitute the trained model [Symbol font/0x4C]; 0102: considering all of the training instances in the corpus of click-through data, the objective function involves attempting to maximize the conditional likelihood of the clicked documents given the corresponding queries];
	He does not specifically disclose, wherein the plurality of subwords associated with each of the queries include: unigrams of words appearing in each of the queries, and k-grams of words appearing in each of the queries, wherein k>1; this is disclosed by He Jing [0007: input query comprises a plurality of words; assigning a first n-gram and a second n-gram to the plurality of words, wherein the first n-gram is different from the second n-gram; 0026: pooling operation can be applied to the output of the neural networks to produce a single representation for each word; for example, going from multiple different representations (e.g., unigram, bigram, trigram, and concept vector) to a single representation for each word; 0043: n-grams can be assigned using methods, such as assigning only bigrams to the plurality of words (i.e. >1) ].
	generating by the model training engine, a query vector for each of the queries by combining the corresponding plurality of subword vectors for the plurality of subwords in the query.  This is disclosed by He Jing [0062: recurrent neural network model uses max-pooling on forward and backward outputs to combine the results from unigrams, bigrams and trigrams].	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of He with the teachings from He Jing with the motivation to provide natural language processing in a resource-efficient manner, using recurrent neural networks and vector maps arrangement to enable a robust natural language processing functionality with a small memory footprint and with little need for external resources.  He Jing [0016].
	Regarding Claims 2, 9 and 16, He discloses, wherein the plurality of subwords associated with each of the queries include at least one of a unigram, a k-gram, for k>1, and a combination thereof.  He [0123: semantic transformation module forms a plurality of letter-n-gram window vectors, each representing a set of consecutive words in the word sequence].
	Regarding Claims 3, 10 and 17, He discloses, wherein the vectors optimized include input u and output v vectors for each of the advertisements and hyperlinks, as well as input vector u for each of the plurality of subwords associated with each of the queries, and output vector v for each of the queries.  He [0050: each semantic transformation module maps an input vector, which represent a particular linguistic item (such as a query, document, keyword, etc.), into a particular concept vector; 0087: ad-related item, refers to either a keyword, an ad part ( e.g., an ad title, an ad body, etc.), or an entire ad, or some other linguistic item that pertains to an advertising-related environment; 0094: process a corpus of click-through data to generate the model that represents the matrices described above, namely the convolution matrix and the semantic projection matrix; 0089: processing module receives the output of the filtering module that may include an indication of the candidate linguistic items which have passed the filtering test applied by the filtering module, together with concept vectors associated with those items].
	Regarding Claims 4, 11 and 18, He discloses, wherein the generating the query vector for each of the queries comprises combining the plurality of subword vectors representing the corresponding plurality of subwords identified from the query via a combiner that is one of one that performs component-wise averaging; one that performs component-wise average with average of pair wise component-wise product; and a neural network.  He [0064: the elements of each particular letter-trigram window vector gt constitute neurons of one layer of a neural network. Likewise, the elements of each particular LCF vector ht constitute neurons in another, subsequent, layer of the neural network (where "subsequent" is in reference to the direction of information flow with the neural network); 0060: convolution module performs an identical transformation operation on each word grouping, first to produce a plurality of letter-n-gram window vectors by concatenating the letter-n-gram word vector of each word in the window].
	Regarding Claims 5, 12 and 19, He discloses, wherein one or more parameters used by the combiner are included in the query/ads model and are trained based on the training data; He [0094: training system processes a corpus of click-through data to generate a model; the parameter values associated with the model are referred to using the symbol [Symbol font/0x4C]
	and the neural network includes one of a convolutional neural network (CNN) and a recurrent neural network (RNN).  He [0032: the model is implemented as a convolutional neural network having a plurality of layers].
	Regarding to Claims 6, 13 and 20, He discloses, further comprising: 
	receiving a query and a plurality of candidate advertisements identified based on the query; He [0086: ranking module take the quality measure(s) of a candidate ad into account in ranking the ad, along with all the other features described above, including the query-to-ad similarity measure for the ad];
	identifying a set of subwords from the query; He [0039: compare the query concept vector to the keyword-related concept vector to determine how semantically similar the query is to the ad-related keyword];
	retrieving, from the query/ads model, vectors for the set of subwords and vectors for the plurality of candidate advertisements; He [0085: rank the ads in order of relevance based on a collection of environment-specific ranking features, including at least the similarity measures and/or the query vectors and ad concept vectors. Other relevance-assessment engines can also independently assess the relevance of candidate ads, and feed their conclusions (expressed as features) into the ranking module; 0098: in a preliminary operation, the training system operates on the linguistic items in the training set, as expressed in letter-trigram window vector form. Hence, in a preliminary operation, a hashing process can convert the queries and documents to their respective letter-trigram window vector forms];
	and selecting, from the plurality of candidate advertisements, at least one selected advertisement for the query based on the vectors for the set of subwords and the vectors for the plurality of candidate advertisements.  He [0080: an ad keyword corresponds to a sequence of one or more words that an advertiser may associate with an ad campaign, pertaining to one or more ads. For example, the advertiser may choose a keyword sequence "Mexican food Bellevue express," and then associate that keyword sequence with one or more ads describing a Mexican restaurant in the City of Bellevue, Wash. An advertising system may subsequently compare an end user's query against a plurality of candidate keywords. If a query is determined to be sufficiently similar to a particular keyword, then the advertising system may present any advertisements that have been previously associated with the keyword. For example, the advertising system may match the query "Quick Southwest food in Bellevue" to the above-described keyword sequence, "Mexican food Bellevue express," and thereafter present one or more ads that are linked to the matching keyword].
	Regarding to Claims 7 and 13, He discloses, wherein the step of selecting is performed further based on a vector of the query obtained based on the vectors for the set of subwords of the query.  He [0122: similarity determination system transforms the query into a query concept vector using a deep learning model, such as a convolutional neural network; compares the query concept vector with an ad-related concept vector, to produce a similarity measure. The ad-related concept vector can be computed in online fashion (after the query is received); and represents the projection of an ad keyword or an ad itself into a high-level semantic space].




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant states that filing a Terminal Disclaimer to overcome the double patenting rejection will be consider once otherwise patentable subject matter has been determined.  However, only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP § 804 (I)(B)(1).
B.	Applicant argues regarding the 35 U.S.C. § 101 rejection that the claims as amended, do not recite subject matter that can be classified in any one of the enumerated categories of abstract idea (pp 12-13).  The Examiner respectfully disagrees.  The claimed limitations describe commercial interactions including advertising, marketing or sales activities; as well as managing personal behavior.  The steps of receiving, data comprising queries, advertisements and hyperlinks; identifying subwords from queries in the data; obtaining a plurality of subword vectors; generating a query vector; and training a query/ads model used by an advertisement selector to identify an advertisement for a future query …, are directed to the presentation of advertisements to a user, and as a result fall under Certain Methods of Organizing Human Activity abstract grouping.  Which as described by Applicant’s specification the “selection of the advertisement to be displayed to a user can be made based on the query from the user. This is called query to ads matching” [0003].  Moreover, the identifying subwords from queries in the data; the obtaining a plurality of subword vectors; and the generating a query vector are, but for the recitation of generic computer component, limitations that can be performed in the mind, including the use of pen and paper.  While, the optimizing parameters of the query/ads model to maximize an objective function, wherein the parameters include query vectors associated with the queries in the training data …, recites mathematical calculations falling under the abstract idea grouping of Mathematical Concepts.
	Applicant submits the claims are patent eligible because the claims are tied to a practical application (pp 13-14).  The Examiner respectfully disagrees.  The claim as a whole does not integrated the abstract idea into a practical application because the additional elements are used to apply the abstract idea or generally links the abstract idea to a particular technological environment.  Applying by a training engine, a communication platform and related hyperlinks as recited in the claims merely link the abstract idea to an online computing environment, and taken as a whole do not provide the claims an improvement to a technical problem regarding setting up a learning mechanism to train data.  Furthermore, there is no technical support/technical description in Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.  Applicant asserts that a technical problem of not amenably matching relevant advertisements through the similarity of their vector representations is overcome where “vectors for subwords as well as vectors for queries are learned based on training data to improve performance.”  However, this solve an entrepreneurial problem rather than a technological one.  Applicant’s specification does not provide any technical evidence how it improves the performance of a computer itself or any other technical field.  The specification proffers extensive vector equations and calculations, which provide mathematical correlations of how its queries are formulated.  Using machine learning to train a query/ads model used by a computing device to identify an advertisement for a query, merely provides a computer specific algorithm to identify targeted advertisement.  This, nonetheless, does not provide any technical evidence as to how the invention improves the performance of a computer itself or any other technical field.  Unlike, for example, cases such as Enfish, DDR, Mcro, Visual Memory, which were rooted in computer technology and provided detailed technical support in regards to the improvement they claimed.  Therefore, based on the foregoing, the 35 U.S.C. § 101 rejection is maintained.
C.	Applicant’s argument regarding the 35 U.S.C. § 103 rejection that the references do not teach or suggest generating one vector for a query by combining the subword vectors of unigrams and k-grams of the query.  The Examiner respectfully disagrees.  He Jing discloses all the data associated with subwords of a query that include unigrams and k-grams in that the input query comprises a plurality of words; assigning a first n-gram and a second n-gram to the plurality of words, wherein the first n-gram is different from the second n-gram; He Jing [0007]; and that recurrent neural network model uses max-pooling on forward and backward outputs to combine the results from unigrams, bigrams and trigrams.  He Jing [0062].
D.	Applicant’s arguments relating to independent claims 8 and 15 are rejected accordingly to independent claim 1.  Dependent claims 3-7; 10-14 and 17-20 are also rejected accordingly to independent claims 1, 8 and 15. 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).